Case 3:17-cv-00463-CHB-CHL Document 27 Filed 08/23/19 Page 1 of 2 PageID #: 561
                                                                                                  (1 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                 100 EAST FIFTH STREET, ROOM 540
    Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE              Tel. (513) 564-7000
        Clerk                       CINCINNATI, OHIO 45202-3988            www.ca6.uscourts.gov




                                                 Filed: August 23, 2019




 Darryl G. Grigsby
 Northpoint Training Center
 P.O. Box 479
 Burgin, KY 40310

 Mr. James Havey
 Office of the Attorney General
 1024 Capital Center Drive
 Suite 200
 Frankfort, KY 40601

                      Re: Case No. 19-5940, Darryl Grigsby v. Brad Adams
                          Originating Case No. : 3:17-cv-00463

 Dear Counsel and Mr. Havey,

    The Court issued the enclosed Order today in this case.

                                                 Sincerely yours,

                                                 s/Sharday S. Swain
                                                 Case Manager
                                                 Direct Dial No. 513-564-7027

 cc: Ms. Vanessa L. Armstrong

 Enclosure
Case 3:17-cv-00463-CHB-CHL Document 27 Filed 08/23/19 Page 2 of 2 PageID #: 562
                                                                                       (2 of 2)



                                        Case No. 19-5940

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                            ORDER



 DARRYL G. GRIGSBY

               Petitioner - Appellant

 v.

 BRAD ADAMS, Warden

               Respondent - Appellee



      This appeal being duplicative of Case No. 19-5893, it is hereby DISMISSED.

                                                 ENTERED PURSUANT TO RULE 45(a),
                                                 RULES OF THE SIXTH CIRCUIT
                                                 Deborah S. Hunt, Clerk


 Issued: August 23, 2019
                                                 ___________________________________
